DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 10/03/2022 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment Status of Claims
	Applicant’s response filed 10/03/2022 has been entered. No claims have been amended, added, or cancelled. Claims 14-17 are withdrawn due to a restriction/election requirement. Accordingly, claims 1-17 are pending with claims 1-13 under examination.
Claim Objections
Claims 2 and 7 are objected to because of the following informalities:
In claim 2, “the first magnetic particles have first deformation strength, and wherein the second metal magnetic particles have second deformation strength higher than the first deformation strength” 
should be corrected to:
 “the first magnetic particles have a first deformation strength, and wherein the second metal magnetic particles have a second deformation strength higher than the first deformation strength”.
In claim 7, “100vol%”, “75vol%”, and “95vol%” should be corrected to “100 vol%”, “75 vol%”, and “95 vol%” (added a space after the numbers).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites: “The coil component of claim 1, wherein when a total volume of the first group of metal magnetic particles and the second group of metal magnetic particles accounts for 100vol%, a content of the first group of metal magnetic particles ranges from 75vol% to 95vol%”. The limitation is indefinite because it is unclear what ‘accounting for 100vol%’ means; specifically, claim 1 recites several elements of a coil component, such as a coil conductor, a base body, a first external electrode, and a second external electrode. It is unclear which part (or whole) of the coil component is being referred to with “100 vol %”, since the BRI of 100 vol % includes the entire product as claimed. However, the first and second metal magnetic particles appear to only be positively required in the base body. The limitation is indefinite because the metes and bounds of “100vol%” are unclear.
	In the interest of compact prosecution, the “100vol%” limitation will be interpreted as only the magnetic base body 10, per [0046] of the instant specification, which recites “For example, when the total volume of the first metal magnetic particles 31 and the second metal magnetic particles contained in the magnetic base body 10 accounts for 100 vol %, the total content ratio of the first metal magnetic particles 31 ranges from 75 vol % to 95 vol %”.
	Claim 8 is rejected as being dependent from parent claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR20170089188A; Espacenet English machine translation cited and attached) in view of Li et al. (US 20200051720 A1; available as prior art under 102(a)(2)).
Regarding claim 1, Park discloses the following:
Regarding the claimed “A coil component”, Park teaches a coil electronic component [0001].
Regarding the claimed “a base body containing a first group of metal magnetic particles having a first average particle size”, Park teaches a body, wherein the body includes first magnetic particles [0014]. Particles inherently have an average particle size, which meets the claimed “first average particle size”.
Regarding the claimed “and a second group of metal magnetic particles having a second average particle size smaller than the first average particle size”, Park teaches that the component comprises second magnetic particles having a small particle diameter [0014]; it is understood from the context that “small” is in relation to the first particles, also mentioned immediately prior to the second particles.
Regarding the claimed “a coil conductor provided in the base body”, Park teaches a body having a coil unit disposed therein [0014].
Regarding the claimed “a first external electrode electrically connected to the coil conductor”, Park teaches an external electrode connected to the coil unit [0014].
Regarding the claimed “and a second external electrode electrically connected to the coil conductor”, Park teaches external electrodes 80 may be formed on both surfaces on the body and are connected to the exposed ends of the coils [0051] (also see Fig. 1 in original Korean publication, replicated below):


    PNG
    media_image1.png
    553
    730
    media_image1.png
    Greyscale

Regarding the claimed “wherein the first group of metal magnetic particles includes first metal magnetic particles”, Park teaches that the first magnetic particles are magnetic [0014].
Regarding the claimed “wherein the second group of metal magnetic particles includes second metal magnetic particles”, Park teaches that second magnetic particles are magnetic [0014].
Regarding “and wherein each first metal magnetic particle has a depression shaped to conform to a part of the surface of an adjacent one of the second metal magnetic particles”, Park it can be seen from Fig. 3 of Park that the first particles have an indent in them to conform to the spherical second particles. 


    PNG
    media_image2.png
    716
    594
    media_image2.png
    Greyscale

Park is silent regarding “and each second metal magnetic particle has an insulating film formed on a surface thereof”.

Li teaches a magnetic base body including metal magnetic particles and an amorphous silicon oxide film provided on a surface of the metal magnetic particle (Abstract), and further teaches that providing an insulating film on the surface of each metal magnetic particles contained in the magnetic base body prevents a short circuit between adjacent metal magnetic particles [0004] in order to suppress eddy currents, which are a negative consequence of large diameter particles [0008].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s second magnetic particles to include an insulating film, in order to predictably yield the beneficial result of suppressing eddy currents [0008].
	Regarding claim 5, Park and Li teach the coil component of claim 1 above.
	With regard to the claimed limitation of the insulating film of each magnetic particle being in contact with at least a part of the depression of an adjacent one of the first magnetic particles, this limitation would necessarily follow from the modification of Park with Li, in view of the particles having an insulation film after being modified, and in light of the fact that in Park, the second magnetic particles would be in contact with the depression area of the first magnetic particles.
	Regarding claim 6, Park and Li teach the coil component of claim 1 above. The subject matter in claim 6 is essentially based on claiming a particle-particle distance in relation to the sum of their sizes. In other words, the limitation describes that the center of second particle is closer to the center of the first particle than, for example, a first particle’s average radius’s distance is from the center of the first particle. An example of this would be if the second particle is in a concave portion of the first particle.
	In Fig. 3 of Park, it can be seen that there are small elongated and small spherical particles 52a and 52b, respectively; these particles are the “second magnetic particles” [0014], [0107]. Also in Fig. 3 of Park, it can be seen that there are large elongated and large spherical particles 51a and 51b, respectively; these particles are the “first magnetic particles” [0014], 
    PNG
    media_image3.png
    198
    298
    media_image3.png
    Greyscale
[0088]. 

	As can be see in the part of Fig. 3 above, the small second spherical particle 52b lies within the concave portion of large elongated particle 51a. In this case, geometric center of gravity of the first metal magnetic particle and a geometric center of gravity of an adjacent one of the second metal magnetic particles is less than a sum of the first average particle size and the second average particle size. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that each first metal magnetic particle which is next to a second magnetic particle is arranged in this manner, in order to ensure a high filling factor of the body (Park [0082], [0118]).
	Regarding claim 7, Park and Li teach the coil component of claim 1 above, it is noted that the claimed limitation is a contingent limitation due to the use of “when”. Examiner notes that the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (MPEP 2111.04 II.).
	In view of the claimed invention being a product, there is no structure that is required to be present in view of there not being a function being required to be present. Thus, the BRI of claim 7 is that the total volume of the first group of metal magnetic particles and the second group of metal magnetic particles can be anywhere from >0 to 100%. In the case of Park, “wherein when a total volume of the first group of metal magnetic particles and the second group of metal magnetic particles accounts for 100vol%, a content of the first group of metal magnetic particles ranges from 75vol% to 95vol%” is interpreted in that since Park does not require that the total volume (as described above) is 100%, the precedent condition is not met. Thus, Park in view of Li meets the claim because there is no function that is required in view of the claim not requiring any limitation when the precedent condition is not met.
	Regarding claim 10, Park and Li teach the coil component of claim 1 above. Park further teaches that the first metal magnetic particles are amorphous and crystalline [0099]-[0100], which meets the claimed “the first metal magnetic particles are crystalline alloy particles”, as this limitation does not preclude the first magnetic particles cannot also be amorphous. In the interest of clarity of interpretation, the examiner notes that crystallinity/amorphousness is not binary, but rather a degree; in other words, a metal alloy can be, for example, 50% crystalline and 50% amorphous, or any other ratio between 0-100% depending on the production method.
	Park further teaches that the second magnetic particles are amorphous [0101].
	Regarding claims 12-13, Park and Li teach the coil component of claim 1 above. Park further teaches using the coil component for construction of a circuit [0002] for electronic components [0002], which meets the claimed circuit board of claim 12 and electronic component of claim 13. A person of ordinary skill in the art understands that in the context, the “circuit” is present on a circuit board.


Claims 2-4, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li, as applied to claim 1 and 7 above, and further in view of Lee et al (US 20210175001 A1; available as prior art under 102(a)(2)).
Regarding claims 2-4, Park and Li teach the coil component of claim 1 above; although first metal magnetic particles of Park inherently have a first deformation strength, as such a property is inherent to the metal magnetic particles, Park and Li are silent regarding the second metal magnetic particles having a second deformation strength higher than the first deformation strength.
Lee teaches a coil component that includes a body comprising a support member and a coil portion embedded in one surface of the support member; and external electrodes connected to the coil portion, wherein the body contains a plurality of metal particles, at least some of the plurality metal particles containing a plastically deformable first particle, and at least some of the first particles have a deformed surface and thus have a shape corresponding to a surface of a neighboring magnetic metal particle [0007].
Lee further teaches that the surface of the first particle may have a concave portion, and the surface of the neighboring first particle may have a convex portion in the form of being inserted into the concave portion [0011]. In one embodiment, Lee teaches that the second particle may be formed of a material not plastically deformable [0013], and that the second particle may contain a Fe-based amorphous alloy [0014] (and are magnetic [0012]), which meets the claimed second metal magnetic particles having a second deformation strength higher than the first deformation strength in claim 2.
In paragraph [0013] of Lee, the “material not plastically deformable” is interpreted as having an extremely high deformation strength, and that it is not plastically deformable in the literal sense, as all materials deform to at least some extent when subjected to great pressure (see para. [0040] of Lee). It is therefore prima facie expected that the material of Lee has an overlapping deformation strength for the second magnetic particles, or in the alternative, a close but not overlapping deformation strength. Thus, although not explicitly stated, the very high deformation strength of Lee’s second particles meets the claimed first deformation of 5.0 or greater as required by claim 3, or 2.0 or greater as required by claim 4. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). In addition, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Li with the relative shapes taught by Lee as discussed above, as doing so would allow for increasing the packing rate of the magnetic metal particles [0006], [0039], which improves properties such as inductance [0047].
	Regarding claim 8, Park and Li teach the coil component of claim 7 above. Park teaches that both the first and the second magnetic particles contain Fe, but Park and Li are both silent regarding the Fe content being higher in the first metal magnetic particles than in the second magnetic particles.
Lee teaches a coil component that includes a body comprising a support member and a coil portion embedded in one surface of the support member; and external electrodes connected to the coil portion, wherein the body contains a plurality of metal particles, at least some of the plurality metal particles containing a plastically deformable first particle, and at least some of the first particles have a deformed surface and thus have a shape corresponding to a surface of a neighboring magnetic metal particle [0007].
Lee further teaches that the surface of the first particle may have a concave portion, and the surface of the neighboring first particle may have a convex portion in the form of being inserted into the concave portion [0011]. In one embodiment, Lee teaches that the second particle may be formed of a material not plastically deformable [0013], and that the second particle may contain a Fe-based amorphous alloy [0014] (and are magnetic [0012]).
	Lee teaches that the first particle can be pure iron [0039], while the second particle can be an Fe-based alloy such as, for example, an Fe-Si-B-Cr metal [0040]. In this case, the Fe content would be higher in the first metal magnetic particles than in the second metal magnetic particles because pure Fe has a higher Fe content (100% Fe) than an Fe-Si-B-Cr metal alloy (<100% Fe).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute Fe and Fe-Si-B-Cr alloys into the first and second magnetic particles of Li, in order to predictably obtain a first particle that is plastically deformable [0039] and a second particle that is not plastically deformable [0041], as doing so would allow for increasing the packing rate of the magnetic metal particles [0006], [0039], which improves properties such as inductance [0047].
	Regarding claim 9, Park and Li teach the coil component of claim 1 above. Park teaches that both the first and the second magnetic particles contain Fe, but Park and Li are both silent regarding the Fe content being higher in the first metal magnetic particles than in the second magnetic particles.
	Lee teaches that the first particle can be pure iron [0039], while the second particle can be an Fe-based alloy such as, for example, an Fe-Si-B-Cr metal [0040]. In this case, the Si content would be higher in the second metal magnetic particles than in the first metal magnetic particles because an Fe-Si-B-Cr metal alloy has a higher Si content (>0%) than pure Fe (0% Si).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute Fe and Fe-Si-B-Cr alloys into the first and second magnetic particles of Li, in order to predictably obtain a first particle that is plastically deformable [0039] and a second particle that is not plastically deformable [0041], as doing so would allow for increasing the packing rate of the magnetic metal particles [0006], [0039], which improves properties such as inductance [0047].
	 Regarding claim 11, Park and Li teach the coil component of claim 1 above, but are silent regarding a third group of metal magnetic particles.
Lee teaches a coil component that includes a body comprising a support member and a coil portion embedded in one surface of the support member; and external electrodes connected to the coil portion, wherein the body contains a plurality of metal particles, at least some of the plurality metal particles containing a plastically deformable first particle, and at least some of the first particles have a deformed surface and thus have a shape corresponding to a surface of a neighboring magnetic metal particle [0007].
Lee further teaches that the surface of the first particle may have a concave portion, and the surface of the neighboring first particle may have a convex portion in the form of being inserted into the concave portion [0011]. In one embodiment, Lee teaches that the second particle may be formed of a material not plastically deformable [0013], and that the second particle may contain a Fe-based amorphous alloy [0014] (and are magnetic [0012]).
	While Lee does not explicitly state using a third group of metal magnetic particles having a third average particle size smaller than the second average particle size, Lee states that “Although FIG. 4 illustrates the shape in which the first and second particles 111 and 112 have different particle size distributions, three types of particles having different particle size distributions may be employed” [0042]. Lee further discusses that “use of particles having different diameter distributions facilitates the packing rate of the magnetic metal particles 111 and 112 to increase in the body 101 compared to when a single type of a particle is used” [0041]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to use a third group of particles, wherein the third group is smaller than the second group of particles, with a reasonable expectation of improve the packing rate [0006]. A person of ordinary skill in the art would only have a finite number of options – three – for the third group of particles size in relation to the other two particles. The third group of particles would either be the largest size, the second largest size, or the smallest size. Thus, it would be within the level of a person of ordinary skill in the art to select one of the three, such as the smallest size of the three types of particles, to arrive at the claimed invention. Performing the modification would result in the first magnetic particles having a depression shaped to conform to a part of the surface of an adjacent one of the third magnetic particles , as the first particles of Lee are the plastically deformable particles [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the first and second magnetic particles of Li with those of Lee, in order to predictably obtain a first particle that is plastically deformable [0039] and a second particle that is not plastically deformable [0041], as doing so would allow for increasing the packing rate of the magnetic metal particles [0006], [0039], which improves properties such as inductance [0047].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735  

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735